DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
16449167, filed 06/21/2019 claims foreign priority to 2018-121326, filed 06/26/2018.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 06/21/2019 and 12/12/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“a detector” (claims 1-20), “a storage unit” (claims 1-20), “a rebooter” (claims 1-20), “a measurement unit” (claims 5-6), “an output unit” (claims 9-20), “a display unit” (claim 10), “execution unit” (claims 11-20), “printer” (claims 16-20), and “reader” (claims 17-20), have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “detect” (claims 1-20), “store” (claims 1-20), “reboot” (claims 1-20), “measure” (claims 5-6), “output” (claims 9-20) “display” (claim 10),  “execute” (claims 11-20), “print” (claims 16-20) and “read” (claims 17-20) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a detector” – Specification [21] – It appears that the corresponding structure is CPU 101.
•	“a storage unit” – Specification [21] – It appears that the corresponding structure is HDD 103.
•	“a rebooter” – Specification [21] – It appears that the corresponding structure is CPU 101.
“a measurement unit”– Specification [21] – It appears that the corresponding structure is CPU 101.
•	“an output unit” – Specification [23] – It appears that the corresponding structure is display 111.
•	“a display unit” – Specification [23] – It appears that the corresponding structure is display 111.
•	“execution unit” – Specification [21] – It appears that the corresponding structure is CPU 101.
•	“printer” – Specification [20] – It appears that the corresponding structure is image forming apparatus 1.
•	“reader” – Specification [59] – It appears that the corresponding structure is scanner 117.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Noon et al (US 2017/0093866) in view of Okano (US 2011/0185164).
Regarding claim 1, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device) comprising: 
a detector configured to detect tampering with at least one of a plurality of software components to be executed in accordance with a boot instruction (system detects changes or security threat to at least a software of the ECU and the operating system to be booted (at least one of a plurality of software components to be executed in accordance with a boot instruction), [0027]-[0038], [0058], [0081]-[0082], [0099]-[0100], [0112]); 
a storage unit configured to store information for enabling or disabling a function of detecting the tampering (executable code 125 is stored in memory 120 for carrying out a method of enforcing security by detecting threat to at least a software of the ECU and the operating system to be booted, [0027]-[0038], [0058], [0081]-[0082], [0099]-[0100], [0112]); and 
Ben-Noon et al does not specifically disclose concept of a rebooter configured to reboot the information processing apparatus, which has been booted in accordance with the boot instruction, on the basis of the information stored in the storage unit and a predetermined time that elapses after receipt of the boot instruction.
However, Okano specifically teaches concept of a rebooter configured to reboot the information processing apparatus, which has been booted in accordance with the boot instruction, on the basis of the information stored in the storage unit and a predetermined time that elapses after receipt of the boot instruction (reboot the information processing apparatus (reboot the information processing apparatus), after system detected bootup by CPU (which has been booted in accordance with the boot instruction), based on stored information for detecting the booting/ rebooting of the information processing apparatus at a certain time boot time counter of the bootup by the CPU (on the basis of the information stored in the storage unit and a predetermined time that elapses after receipt of the boot instruction), [0107]-[0119]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ben-Noon et al with concept of a rebooter configured to reboot the information processing apparatus, which has been booted in accordance with the boot instruction, on the basis of the information stored in the storage unit and a predetermined time that elapses after receipt of the boot instruction of Okano.  One of ordinary skill in the art would have been motivated to make this 

Regarding claim 2, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein in a case where the storage unit has stored therein information for enabling the function of detecting the tampering, the rebooter is configured to not reboot the information processing apparatus based on the predetermined time that elapses after receipt of the boot instruction (when system detects changes or security threat to at least a software of the ECU and the operating system to be booted, system does not reboot, [0038], [0056]-[0060], [0081]-[0082], [0099]-[0100], [0112]). 

Regarding claim 3, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein in a case where the storage unit has stored therein information for enabling the function of detecting the tampering, the rebooter is configured to reboot the information processing apparatus on the basis of a longer predetermined time than in a case where the storage means has stored therein information for disabling the function of detecting the tampering (when executable code 125 is stored in memory 120 for carrying out a method of enforcing security by detecting threat to at least a software of the ECU and the operating system to be booted, reboot computer device at an extended time in a case where the executable code 125 is stored in memory 120 for carrying out a method of enforcing security by detecting threat to at least a software of the ECU and the operating system to be booted, [0031]-[0038], [0058], [0081]-[0082], [0099]-[0100], [0112] [0031]-[0038], [0058], [0081]-[0082], [0099]-[0100], [0112]).

Regarding claim 4, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), 
Ben-Noon et al does not specifically disclose concept of wherein in a case where the storage unit has stored therein information for disabling the function of detecting the tampering, the rebooter is configured to reboot the information processing apparatus, which has been booted in accordance with the boot instruction, on the basis of the predetermined time that elapses after receipt of the boot instruction.
However, Okano specifically teaches concept of wherein in a case where the storage unit has stored therein information for disabling the function of detecting the tampering, the rebooter is configured to reboot the information processing apparatus, which has been booted in accordance with the boot instruction, on the basis of the predetermined time that elapses after receipt of the boot instruction (reboot the information processing apparatus (reboot the information processing apparatus), after system detected bootup by CPU (which has been booted in accordance with the boot instruction), based on stored information for detecting the booting/ rebooting of the information processing apparatus at a certain time boot time counter of the bootup by the CPU (on the basis of the information stored in the storage unit and a predetermined time that elapses after receipt of the boot instruction), [0107]-[0119])


Regarding claim 5, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), further comprising a measurement unit configured to measure a time, wherein the predetermined time that elapses after receipt of the boot instruction is measured by the measurement unit (determine a time, wherein the time elapse after booting instruction is determined, [0082], [0103], [0112], [0134], [0149]).

Regarding claim 6, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein in a case where the storage unit has stored therein information for enabling the function of detecting the tampering, the measurement unit is configured to stop measuring the predetermined time (system detects changes or security threat to at least a software of the ECU and the operating system to be booted (at least one of a plurality of software components to be executed in accordance with a boot instruction), and stop determining time, [0038], [0058], [0081]-[0082], [0099]-[0100], [0112]).

Regarding claim 7, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein the rebooter is configured to not reboot the information processing apparatus when tampering has been detected in at least one of the plurality of software components by the detector (when system detects changes or security threat to at least a software of the ECU and the operating system to be booted, system does not reboot, [0038], [0056]-[0060], [0081]-[0082], [0099]-[0100], [0112]).

Regarding claim 8, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein measurement of the predetermined time is stopped when tampering has been detected in at least one of the plurality of software components by the detector (determining when security threat to at least a software of the ECU and the operating system to be booted is not in the computer device, [0038], [0056]-[0060], [0081]-[0082], [0099]-[0100], [0112]).

Regarding claim 9, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), further comprising an output unit configured to output information indicating that the tampering has been detected (outputting a message that a threat has been identified, [0036]-[0042], [0089], [0163]).

Regarding claim 10, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein the output unit comprises a display unit configured to display the information indicating that the tampering has been detected (displaying a message that a threat has been identified, [0036]-[0039], [0089], [0163]).

Regarding claim 11, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), further comprising an execution unit configured to execute the plurality of software components, wherein the execution unit is configured to execute a software component in which no tampering has been detected by the detector among the plurality of software components (system detects no changes or security threat to at least a software of the ECU and the operating system to be booted, [0027]-[0038], [0058], [0081]-[0082], [0099]-[0100], [0112]).

Regarding claim 12, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein the execution unit is configured to execute the plurality of software components in a predetermined order, and wherein among the plurality of software components, a software component executed by the execution unit is configured to detect tampering with a subsequent software component to be executed (system detects changes or security threat to at least a software of the ECU and the operating system to be booted one after the other [0027]-[0038], [0058], [0081]-[0082], [0099]-[0100], [0112]).

Regarding claim 13, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein the execution unit is configured to execute another software component different from the plurality of software components, and wherein the other software component executed by the execution unit is configured to detect tampering with one or all of the plurality of software components (system detects changes or security threat to at least a software of the ECU and the operating system to be booted one after the other [0027]-[0038], [0058], [0081]-[0082], [0099]-[0100], [0112]).

Regarding claim 14, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein the other software component comprises a BIOS (system detects changes or security threat to at least a software of the ECU and the operating system to be booted, would be obvious to have a BIOS, [0038], [0058], [0081]-[0082], [0099]-[0100], [0112]).

Regarding claim 15, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein the plurality of software components include any one of a loader, an OS, an initrd, and firmware (system detects changes or security threat to at least a software of the ECU and the operating system to be booted, [0038], [0058], [0081]-[0082], [0099]-[0100], [0112]).

Regarding claim 16, Ben-Noon et al discloses information processing apparatus, further comprising a printer configured to print an image (Any method or system may be used in order to provide or share a shared secret as described, e.g., a shared secret may be printed on a paper delivered to a car owner or it may be set or defined by the car owner, [0153]).

Regarding claim 17, Ben-Noon et al discloses information processing apparatus, further comprising a reader configured to read an image on a document (shared secret may be printed on a paper delivered to a car owner or it may be set or defined by the car owner, [0153]).

Regarding claim 18, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein the boot instruction is received from a user (owner executes an application on his or her computing device, [0071]).

Regarding claim 19, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein the rebooter is configured to reboot the information processing apparatus in accordance with a reset signal (reboot the computer device in accordance with a reset signal, [0082], [0112], [0139]).

Regarding claim 20, Ben-Noon et al discloses information processing apparatus (fig. 1 item 100, computing device), wherein the detector is configured to detect tampering with a software component to be executed among the plurality of software components, on the basis of at least a value stored in advance and a hash value of the software component (detect changes or security threat to at least a software of the ECU and the operating system, on the basis of at least a value stored in advance and a hash value of the software component, [0073]-[0081]-[0082], [0099]-[0100], [0112], [0150]).

Regarding claim 21, Ben-Noon et al discloses method for rebooting an information processing apparatus (fig. 1 item 100, computing device), comprising: 
detecting tampering with at least one of a plurality of software components to be executed in accordance with a boot instruction (system detects changes or security threat to at least a software of the ECU and the operating system to be booted (at least one of a plurality of software components to be executed in accordance with a boot instruction), [0027]-[0038], [0058], [0081]-[0082], [0099]-[0100], [0112]); 
storing, in a storage unit, information for enabling or disabling a function of detecting the tampering (executable code 125 is stored in memory 120 for carrying out a method of enforcing security by detecting threat to at least a software of the ECU and the operating system to be booted, [0027]-[0038], [0058], [0081]-[0082], [0099]-[0100], [0112]); and 
Ben-Noon et al does not specifically disclose concept of rebooting the information processing apparatus, which has been booted in accordance with the boot instruction, on the basis of the information stored in the storage unit and on the basis of a predetermined time that elapses after receipt of the boot instruction.
However, Okano specifically teaches concept of rebooting the information processing apparatus, which has been booted in accordance with the boot instruction, on the basis of the information stored in the storage unit and on the basis of a (reboot the information processing apparatus (reboot the information processing apparatus), after system detected bootup by CPU (which has been booted in accordance with the boot instruction), based on stored information for detecting the booting/ rebooting of the information processing apparatus at a certain time boot time counter of the bootup by the CPU (on the basis of the information stored in the storage unit and a predetermined time that elapses after receipt of the boot instruction), [0107]-[0119])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ben-Noon et al with concept of rebooting the information processing apparatus, which has been booted in accordance with the boot instruction, on the basis of the information stored in the storage unit and on the basis of a predetermined time that elapses after receipt of the boot instruction of Okano.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information processing apparatus user usability, (Okano, [0011])

Regarding claim 22, Ben-Noon et al discloses computer-readable storage medium storing a program which, when run on a computer, causes the computer to carry out the method (non-transitory storage medium that may store instructions to perform operations and/or processes, [0026]).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677